Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 7-15-20 & 10-21-20.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Damien Howard on 5-3-22.

The application has been amended as follows: 
-Please ENTER 2022-05-02-Proposed Examiner’s Amendment.pdf. as attached herewith.

REASONS FOR ALLOWANCE





The following is an examiner’s statement of reasons for allowance: 
-Claims 1-11, 13-17 & 20 are allowable because the prior art fails to teach the italic limitations, which are considered in combination with other limitations, as specified as, in each independent claim as following:
Independent Claim 1 (Currently Amended) 
A system for calibration of channels in an antenna array, wherein the channels are configured to perform beamforming operations, the system comprising:
a power divider configured to transmit a first and a second signal to a first and a second channel, respectively;
a first beamformer integrated circuit comprising:
two or more channels including:
a first channel configured to receive the first signal from the power divider, propagate the first signal within a transmit path of the first channel, and output a first output signal; and
a second channel configured to receive the second signal from the power divider, propagate the second signal within a transmit path of the second channel, and output a second output signal; 
a first coupler configured to couple the first output signal to a first power detector;
a second coupler configured to couple the second output signal to the first power detector;
            the first power detector configured to receive the coupled first and second output signals and output a first and second power value, respectively, wherein the first power detector is disposed equidistant from the first and second couplers; and
a digital signal processor configured to calibrate the transmit paths of the first and second channels relative to each other based on the first and second power values by at least adjusting a first amplifier corresponding to the transmit path of the first channel to match an output power of the transmit path of the second channel.

Independent Claim 14 (Currently Amended) 
A method comprising:
providing, by a power divider, a reference divided signal to a first channel of a beamformer, wherein the first channel comprises a first phase shifter and a first variable gain amplifier;
coupling a first output signal of the first channel to generate a first coupled signal;
measuring, by a power detector, a first power value of the first coupled signal;
providing, by the power divider, a second reference signal to a second channel of the beamformer, wherein the second channel comprises a second phase shifter and a second variable gain amplifier;
coupling a second output signal of the second channel to generate a second coupled signal;
measuring, by the power detector, a second power value of the second coupled signal; 
determining calibration data for transmit paths of the first and second channels relative to each other based on the first and second power values; and
calibrating the transmit path by adjusting a gain of the first variable gain amplifier corresponding to the transmit path of the first channel to match an output power of the transmit path of the second channel or the second variable gain amplifier corresponding to the transmit path of the second channel to match an output power of the transmit path of the first channel.

Independent Claim 20 (Currently Amended) 
A system for calibration of channels in an antenna array, wherein the channels are configured to perform beamforming operations, the system comprising:
a power divider configured to transmit a first and a second signal to a first and a second channel, respectively;
a beamformer integrated circuit comprising:
two or more channels including:
a first channel configured to receive the first signal from the power divider, propagate the first signal within a transmit path of the first channel, and output a first output signal, wherein the first channel comprises a first phase shifter and a first variable gain amplifier; and
a second channel configured to receive the second signal from the power divider, propagate the second signal within a transmit path of the second channel, and output a second output signal, wherein the second channel comprises a second phase shifter and a second variable gain amplifier; 
a first coupler configured to couple the first output signal to a phase detector;
a second coupler configured to couple the second output signal to the phase detector; and
the phase detector configured to receive the coupled first and second output signals and output a first and second phase value, respectively, wherein the phase detector is disposed equidistant from the first and second couplers; and
a digital signal processor configured to calibrate the transmit paths of the first and second channels relative to each other based on the first and second phase values, wherein calibrating the transmit paths comprises adjusting a gain of the first variable gain amplifier corresponding to the transmit path of the first channel to match an output power of the transmit path of the second channel or the second variable gain amplifier corresponding to the transmit path of the second channel to match an output power of the transmit path of the first channel.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
O’Brien (US 2018/0331712 A1) discloses  a local oscillator signal can be injected into the receive path for misalignment measurement and calibration of the receive path, a transmit signal from a transmit path can be coupled to a receive path, and the transmit path can be calibrated relative to the receive path {Figs.1-3}.

O’Keeffe (US 2012/0027066 A1) discloses a method for calibrating (700) an antenna array comprises a plurality of antenna elements coupled to a plurality of respective receive paths in a wireless communication system. The method comprises, in receive mode, applying a test signal to an individual single receive path (715) of the plurality of receive paths; and feeding back the test signal via a switched coupler network. The method further comprises running a receive calibration measurement routine to determine at least one measurement value used to calibrate the individual signal receive path and waiting for at least one converged measurement value; and extracting (720) the converged measurement value for at least one individual receive path. The steps of applying, running, extracting for a next individual single receive path are repeated until the calibration routine has completed (725). The method further comprises selecting a converged measurement value of at least one individual receive path from a plurality of receive paths (730) to form a reference receiver calibration result (730); normalizing a plurality of at least one measurement values of the plurality of receive paths using the reference receiver calibration result (730); and applying a normalized value to at least one of the plurality of receive paths {Figs.3, 6-8}.

McDevitt (US 2016/0043465 A1) discloses a system for calibrating an array antenna comprises a calibration antenna at a first location relative to an array antenna, a first set of calibration files, and a processor. Based on received far field data from a far field data test that was run on the array antenna, using the calibration antenna, the processor is configured to generate a model predicting the actual location of the calibration antenna relative to the array antenna and to generate predicted far field data based on the model. The model is adjusted, if needed, by comparing the predicted far field data with the received far field data. Based on the model, new calibration files are generated that substantially correlate to the actual location of the calibration antenna {Figs.7-8}.

Ast (US 5,412,414) discloses The invention relates to a self monitoring/calibrating phased array radar in which the operating path for transmission and the operating path for reception may be monitored/calibrated by the addition of a corporate calibration network coupled at the plural end to the antenna elements and at the singular end to the exciter/receiver, and switching means to selectively route the monitoring/calibrating signal derived from the exciter in a transmit path to calibration path sequence or in a calibration path to receive path sequence.  In one embodiment of the invention, a phase shifter common to transmit and receive paths is adjustable in increments under active logical control for calibration, while power and gain performance is monitored but not actively controlled. A novel T/R sub-assembly houses the operating electronics for four antenna elements in the form of four T/R modules with a one to four divider network in the transmit/receive path and in the calibration path. The four antenna elements are an integral part of the T/R sub-assembly {Figs.2-5}.

Khalil (US 11,177,567, same assignee) discloses  an antenna array system and method of calibration using one or more probes disposed equidistant between antenna elements. In certain embodiments, calibration is performed between a probe and antenna elements, between a plurality of antenna elements, and/or between antenna elements on different antenna arrays {Claims 1-20}.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number is (571)272-3148. The examiner can normally be reached Monday-Thursday 7:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PHUONGCHAU BA NGUYEN
Primary Examiner
Art Unit 2464



/PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464